                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

KATHRYN KNOWLTON, et al.,

                             Plaintiffs,

           v.                                                             Case No. 2020-CV-01660

CITY OF WAUWATOSA,
BARRY WEBER,
DENNIS MCBRIDE, and JOHN DOE OFFICERS,

                  Defendants.
______________________________________________________________________________

                      [PROPOSED] PROTECTIVE ORDER
______________________________________________________________________________

        Based on the Stipulation of the parties and the factual representations set forth therein, the
Court finds that the exchange of sensitive information between or among the parties and/or third
parties other than in accordance with this Order may cause unnecessary damage and injury to the
parties or to others. The Court further finds that the terms of this Order are fair and just and that
good cause has been shown for entry of a protective order governing the confidentiality of
documents produced in discovery, answers to interrogatories, answers to requests for admission,
and deposition testimony, more specifically documents that fall under the following categories:
           •        Information derived from a registered confidential informant or source;1
           •        Information which contains sensitive law enforcement tactics and/or operational
                    planning, including aerial surveillance footage which depicts law enforcement
                    stagging, positioning, and movement prior to any interaction with the public;
           •        Information which contains intel from law enforcement sources such as the Federal
                    Bureau of Investigation (FBI) and the Homeland Security Information Network
                    (HISN).
        The purpose for subjecting these documents to a protective order is to protect the public
disclosure of confidential law enforcement tactics, specifically relating to crowd control and
protection in the interest of public safety. For example, public disclosure of law enforcement
stagging areas, movement and trained crowd control tactics would negate law enforcement’s
tactical advantage in certain circumstances and permit parties to develop countermeasures. The
parties acknowledge that this Order does not confer blanket protections on all disclosures or
responses to discovery and that the protection it affords from public disclosure and use extends

1
    See Dellwood Farms, Inc. v. Cargill, Inc., 128 F.3d 1122, 1124 (7th Cir. 1997).



                Case 2:20-cv-01660-NJ Filed 07/23/21 Page 1 of 7 Document 39-1
only to the limited information or items that are entitled to confidential treatment under the
applicable legal principles. The parties further acknowledge that this Stipulated Protective Order
does not entitle them to file confidential information under seal; General L. R. 79 sets forth the
procedures that must be followed and the standards that will be applied when a party seeks
permission from the court to file material under seal.


       IT IS THEREFORE ORDERED THAT, pursuant to Fed. R. Civ. P. 26(c) and Civil L.
R. 26(e):
       (A) DEFINITIONS
              1.     Challenging Party: A Party or Non-Party that challenges the designation of
           Information or items under this Order
                2.      “CONFIDENTIAL” Information or Items: Information (regardless of how
       it is generated, stored, or maintained) or tangible things that qualify for protection under
       Federal Rule of Civil Procedure 26.
              3.       Counsel: Outside Counsel of Record and House Counsel (as well as their
       support staff).
               4.      Designating Party: A Party or Non-Party that designates information or
       items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”
       or “ATTORNEY’S EYES ONLY.”
               5.      Disclosure or Discovery Material: All items or information, regardless of
       the medium or manner in which it is generated, stored, maintained (including, among
       other things, testimony, transcripts, and tangible things), that are produced or generated in
       disclosures or responses to discovery in this matter.
              6.       Expert: A person with specialized knowledge or experience in a matter
       pertinent to the litigation who (1) has been retained by a Party or its counsel to serve as
       an expert witness or as a consultant in this action, (2) is not past or current employee of a
       Party or of a Party’s competitor, and (3) at the time of retention, is not anticipated to
       become an employee of a Party or of a Party’s competitor.
               7.      “ATTORNEYS’ EYES ONLY” Information or Items’”: Extremely
       sensitive “Confidential Information or Items,” representing law enforcement operations,
       planning, training, information obtained from registered confidential informants or
       sources, aerial surveillance, and any other tactical strategy, disclosure of which to another
       Party or Non-Party would create a substantial risk of serious harm to both citizens and
       law enforcement personnel.
             8.     House Counsel: Attorneys who are employees of a party tot his action.
       House Counsel does not include Outside Counsel of Record or any other outside counsel.




         Case 2:20-cv-01660-NJ Filed 07/23/21 Page 2 of 7 Document 39-1
               9.      Non-Party: any natural person, partnership, corporation, association, or
       other legal entity not named as a Party to this action.
                10.    Outside Counsel of Record: Attorneys who are not employees of a party
       to this action but are retained to represent or advise a party to this action and have
       appeared in this action on behalf of that party or are affiliated with a law firm which has
       appeared on behalf of that party.
              11.       Party: Any party to this action, including all of its officers, directors,
       employees, consultants, retained experts, and Outside Counsel of Record (and their
       support staffs).
             12.    Producing Party: A Party or Non-Party that produces Disclosure or
       Discovery Material in this action.
               13.      Professional Vendors: Persons or entities that provide litigation support
       services (e.g., photocopying, videotaping, translating, preparing exhibits or
       demonstrations, and organizing, storing, or retrieving data in any form or medium) and
       their employees and subcontractors.
              14.     Protected Material: Any Disclosure or Discovery Material that is
       designated as “CONFIDENTIAL,” or as “ATTORNEYS’ EYES ONLY.”
              15.   Receiving Party: A Party that receives Disclosure or Discovery Material
       from Producing Party.
        (B)    DESIGNATION OF CONFIDENTIAL OR ATTORNEYS’ EYESONLY
INFORMATION. Designation of information under this Order must be made by placing or
affixing on the document or material, in a manner that will not interfere with its legibility, the
words “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”
       (1) One who produces information, documents, or other material may designate
       them as “CONFIDENTIAL” when the person in good faith believes they contain
       trade secrets or nonpublic confidential, technical, commercial, financial, personal,
       or business information.
       (2) One who produces information, documents, or other material may designate
       them as “ATTORNEYS’ EYES ONLY” when the person in good faith believes
       that they contain particularly sensitive trade secrets or other nonpublic confidential,
       technical, commercial, financial, personal, or business information that requires
       protection beyond that afforded by a CONFIDENTIAL designation.
       (3) Except for information, documents, or other materials produced for inspection
       at the party’s facilities, the designation of confidential information as
       CONFIDENTIAL or ATTORNEYS’ EYES ONLY must be made prior to, or
       contemporaneously with, their production or disclosure. In the event that
       information, documents or other materials are produced for inspection at the party’s
       facilities, such information, documents, or other materials may be produced for



         Case 2:20-cv-01660-NJ Filed 07/23/21 Page 3 of 7 Document 39-1
       inspection before being marked confidential. Once specific information,
       documents, or other materials have been designated for copying, any information,
       documents, or other materials containing confidential information will then be
       marked confidential after copying but before delivery to the party who inspected
       and designated them. There will be no waiver of confidentiality by the inspection
       of confidential information, documents, or other materials before they are copied
       and marked confidential pursuant to this procedure.
       (4) Portions of depositions of a party’s present and former officers, directors,
       employees, agents, experts, and representatives will be deemed confidential only if
       designated as such when the deposition is taken or within 30 days of receipt of the
       deposition transcript.
       (5) If a party inadvertently produces information, documents, or other material
       containing CONFIDENTIAL or ATTORNEYS’ EYES ONLY information
       without marking or labeling it as such, the information, documents, or other
       material shall not lose its protected status through such production and the parties
       shall take all steps reasonably required to assure its continued confidentiality if the
       producing party provides written notice to the receiving party within 10 days of the
       discovery of the inadvertent production, identifying the information, document or
       other material in question and of the corrected confidential designation.
         (C) DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION. Information,
documents, or other material designated as CONFIDENTIAL OR ATTORNEYS’ EYES ONLY
under this Order must not be used or disclosed by the parties or counsel for the parties or any
persons identified in subparagraphs (B)(1) and (2) below for any purposes whatsoever other than
preparing for and conducting the litigation in which the information, documents, or other material
were disclosed (including appeals). The parties must not disclose information, documents, or other
material designated as confidential to putative class members not named as plaintiffs in putative
class litigation unless and until one or more classes have been certified. Nothing in this Order
prohibits a receiving party that is a government agency from following its routine uses and sharing
such information, documents or other material with other government agencies or self-regulatory
organizations as allowed by law.
       (1) CONFIDENTIAL INFORMATION. The parties and counsel for the parties
       must not disclose or permit the disclosure of any information, documents or other
       material designated as “CONFIDENTIAL” by any other party or third party under
       this Order, except that disclosures may be made in the following circumstances:

               (a) Disclosure may be made to employees of counsel for the parties
               or, when the party is a government entity, employees of the
               government, who have direct functional responsibility for the
               preparation and trial of the lawsuit. Any such employee to whom
               counsel for the parties makes a disclosure must be advised of, and




         Case 2:20-cv-01660-NJ Filed 07/23/21 Page 4 of 7 Document 39-1
       become subject to, the provisions of this Order requiring that the
       information, documents, or other material be held in confidence.
       (b) Disclosure may be made only to employees of a party required
       in good faith to provide assistance in the conduct of the litigation in
       which the information was disclosed who are identified as such in
       writing to counsel for the other parties in advance of the disclosure
       of the confidential information, documents or other material.
       (c) Disclosure may be made to court reporters engaged for
       depositions and those persons, if any, specifically engaged for the
       limited purpose of making copies of documents or other material.
       Before disclosure to any such court reporter or person engaged in
       making copies, such reporter or person must agree to be bound by
       the terms of this Order.
       (d) Disclosure may be made to consultants, investigators, or experts
       (collectively “experts”) employed by the parties or counsel for the
       parties to assist in the preparation and trial of the lawsuit. Before
       disclosure to any expert, the expert must be informed of and agree
       to be subject to the provisions of this Order requiring that the
       information, documents, or other material be held in confidence.
       (e) Disclosure may be made to deposition and trial witnesses in
       connection with their testimony in the lawsuit and to the Court and
       the Court’s staff.
       (f) Disclosure may be made to persons already in lawful and
       legitimate possession of such CONFIDENTIAL information.
(2) ATTORNEYS’ EYES ONLY INFORMATION. The parties and counsel for
the parties must not disclose or permit the disclosure of any information,
documents, or other material designated as “ATTORNEYS’ EYES ONLY” by any
other party or third party under this Order to any other person or entity, except that
disclosures may be made in the following circumstances:

       (a) Disclosure may be made to counsel and employees of counsel
       for the parties who have direct functional responsibility for the
       preparation and trial of the lawsuit. Any such employee to whom
       counsel for the parties makes a disclosure must be advised of, and
       become subject to, the provisions of this Order requiring that the
       information, documents, or other material be held in confidence.

       (b) Disclosure may be made to court reporters engaged for
       depositions and those persons, if any, specifically engaged for the
       limited purpose of making copies of documents or other material.



  Case 2:20-cv-01660-NJ Filed 07/23/21 Page 5 of 7 Document 39-1
               Before disclosure to any such court reporter or person engaged in
               making copies, such reporter or person must agree to be bound by
               the terms of this Order.

               (c) Disclosure may be made to consultants, investigators, or experts
               (collectively “experts”) employed by the parties or counsel for the
               parties to assist in the preparation and trial of the lawsuit. Before
               disclosure to any expert, the expert must be informed of and agree
               to be subject to the provisions of this Order requiring that the
               information, documents, or other material be held in confidence.

               (d) Disclosure may be made to deposition and trial witnesses in
               connection with their testimony in the lawsuit and to the Court and
               the Court’s staff.

               (e) Disclosure may be made to persons already in lawful and
               legitimate possession of such ATTORNEYS’ EYESONLY
               information.

        (D) MAINTENANCE OF CONFIDENTIALITY. Except as provided in subparagraph
(B), counsel for the parties must keep all information, documents, or other material designated as
confidential that are received under this Order secure within their exclusive possession and must
place such information, documents, or other material in a secure area.
       (1) All copies, duplicates, extracts, summaries, or descriptions (hereinafter referred
       to collectively as “copies”) of information, documents, or other material designated
       as confidential under this Order, or any portion thereof, must be immediately
       affixed with the words “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” if
       not already containing that designation.
       (2) To the extent that any answers to interrogatories, transcripts of depositions,
       responses to requests for admissions, or any other papers filed or to be filed with
       the Court reveal or tend to reveal information claimed to be confidential, these
       papers or any portion thereof must be filed under seal by the filing party with the
       Clerk of Court utilizing the procedures set forth in General L. R. 79(d). If a Court
       filing contains information, documents, or other materials that were designated
       “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by a third party, the party
       making the filing shall provide notice of the filing to the third party.
       (E) CHALLENGES TO CONFIDENTIALITY DESIGNATION. A party may
challenge the designation of confidentiality by motion. The movant must accompany such a
motion with the statement required by Civil L. R. 37. The designating party bears the burden of
proving that the information, documents, or other material at issue are properly designated as




         Case 2:20-cv-01660-NJ Filed 07/23/21 Page 6 of 7 Document 39-1
confidential. The Court may award the party prevailing on any such motion actual attorney fees
and costs attributable to the motion.
       (F) CONCLUSION OF LITIGATION. At the conclusion of the litigation, a party may
request that all information, documents, or other material not filed with the Court or received into
evidence and designated as CONFIDENTIAL or ATTORNEYS’ EYES ONLY under this Order
must be returned to the originating party or, if the parties so stipulate, destroyed, unless otherwise
provided by law. Notwithstanding the requirements of this paragraph, a party may retain a
complete set of all documents filed with the Court, subject to all other restrictions of this Order.
         (G) SANCTIONS FOR VIOLATIONS. Frivolous challenges and those made for an
improper purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
may expose the Challenging Party to sanctions. Both parties understand and acknowledge that
failure to comply with this Protective order could expose them to sanctions and punishment in the
nature of contempt.




          Case 2:20-cv-01660-NJ Filed 07/23/21 Page 7 of 7 Document 39-1
